ARNOLD, Judge.
The question presented on appeal is whether the trial court properly denied plaintiff’s motion for summary judgment. We must determine (1) whether there is a genuine issue as to any material fact, and (2) whether the movant is entitled to judgment as a matter of law. N.C.R. Civ. P. 56(c).
Plaintiff argues that the trial court should have granted his motion for summary judgment because the evidence raised no material issue of fact, but only a question of law: is the property description contained in the writings sufficiently definite to meet *564the requirements of the statute of frauds. See Searcy v. Logan, 226 N.C. 562, 565, 39 S.E.2d 593, 595 (1946). If not, the contract is void. Whether a description in a contract to convey land is ambiguous so as to render the contract void under the statute of frauds is a question of law for the court. Bradshaw v. McElroy, 62 N.C. App. 515, 517, 302 S.E.2d 908, 911 (1983). The only facts material to the determination of that question are the existence and contents of the written agreement. N.C. Gen. Stat. § 22-2 (1986); Lane v. Coe, 262 N.C. 8, 12, 136 S.E.2d 269, 273 (1964). In this case, the existence and contents of the written agreement have been established. Therefore, the question is, as a matter of law, whether the written description of the property contained in the writings was sufficiently definite to satisfy the requirements of the statute of frauds.
The statute of frauds states that: “[a]ll contracts to sell or convey any lands . . . shall be void unless said contract, or some memorandum or note thereof, be put in writing and signed by the party to be charged . . . .” G.S. § 22-2. A deed or a contract to sell land must contain, among other things, a sufficient description of the land to be sold or conveyed, to satisfy the statute of frauds. Searcy, at 565, 39 S.E.2d at 595. To be sufficient, the description must be certain in itself or capable of being reduced to certainty by reference to something extrinsic to which the contract refers. Id. In addition, property descriptions that purport to carve small tracts of land out of larger tracts must specifically identify the part to be conveyed in order to comply with the statute of frauds. Sheppard v. Andrews, 7 N.C. App. 517, 521-22, 173 S.E.2d 67, 70 (1970).
“[A] patent ambiguity is such an uncertainty appearing on the face of the instrument that the court, reading the language in the light of all the facts and circumstances referred to in the instrument, is unable to derive therefrom the intention of the parties as to what land was to be conveyed.” Thompson v. Umberger, 221 N.C. 178, 180, 19 S.E.2d 484, 485 (1942). Plaintiff contends that the writing does not describe a particular twenty-five acre portion of the Plainfield Tract because the northern boundary described as “with the Whitehead line. Thence straight to road that goes by Plainfield Church ...” could be drawn in an infinite number of ways. We agree. Because there is uncertainty as to the land intended to be conveyed, and the writings refer to nothing extrinsic by which such uncertainty can be resolved, the description is patently *565ambiguous. Overton v. Boyce, 289 N.C. 291, 294, 221 S.E.2d 347, 349 (1976).
Where ambiguity exists in a property description contained in a writing, it is a question of law to be decided by the court as to whether the ambiguity is patent or latent. Kidd v. Early, 289 N.C. 343, 353, 222 S.E.2d 392, 400 (1976); Bradshaw, 62 N.C. App. 515, 516, 302 S.E.2d 908, 911.
Parol evidence is not admitted to explain patent ambiguities. Lane, at 13, 136 S.E.2d at 273. '
The purpose of parol evidence ... is to fit the description to the property — not to create a description. There must be language in the [instrument] sufficient to serve as a pointer or a guide to the ascertainment of the location of the land. The expression of the intention of the parties to the [instrument] must appear thereon. Parol evidence is resorted to merely to bring to light this intention — but never to create it.
Thompson, 221 N.C. at 180, 19 S.E.2d at 485.
If the description is so vague and indefinite that effect cannot be given the instrument without writing new, material language into it, then it is void and ineffectual. Id.
We have examined the record on appeal, and the evidentiary materials filed by the parties indicate there is no genuine issue of material fact and plaintiff is entitled to judgment as a matter of law. Accordingly, we hold, as a matter of law, that the contract is void under the statute of frauds and not enforceable. It follows then that there is no genuine issue to be litigated. Furthermore, plaintiff’s payment of $50,700 to defendants pursuant to a contract which is void under the statute of frauds unjustly enriched defendants. Plaintiff received nothing in return. Therefore, plaintiff must be restored to the position he held before entering into the agreement with defendants, which requires defendants to return the money paid to them with interest.
Having established that the contract is void, we do not reach plaintiff’s additional argument that the trial court erred in dismissing his claim for breach of contract.
We reverse the order of the trial court granting summary judgment for defendants and remand this cause for entry of judg*566ment for plaintiff. In addition, the trial court is directed to determine the amount of interest to which plaintiff, is entitled.
Reversed and remanded.
Judge Cozort concurs.
Judge Phillips dissents.